              Case 17-01393-RAM    Doc 170   Filed 03/25/19   Page 1 of 16




     ORDERED in the Southern District of Florida on March 22, 2019.




                                                     Robert A. Mark, Judge
                                                     United States Bankruptcy Court
_____________________________________________________________________________

                    UNITED STATES BANKRUPTCY COURT
                     SOUTHERN DISTRICT OF FLORIDA
  _____________________________
                                )
  In re                         )    CASE NO. 15-17570-BKC-RAM
                                )     CHAPTER 11
  JADE WINDS ASSOCIATION, INC.,)
                                )
                 Debtor.        )
                               )
                                )
  JADE WINDS ASSOCIATION, INC.,)
                                )
                                )
                 Plaintiff,     )
                                )
  vs.                           )    ADV. NO. 17-01393-RAM
                                )
  FIRSTSERVICE RESIDENTIAL     )
  FLORIDA, INC., etc.,         )
                                )
                 Defendant.     )
                               )

                 ORDER DENYING MOTION FOR SUMMARY JUDGMENT

        The    plaintiff   in     this   adversary    proceeding,        Jade     Winds

  Association, Inc. (“Jade Winds” or “Plaintiff”), is a condominium
           Case 17-01393-RAM    Doc 170     Filed 03/25/19   Page 2 of 16



association that proposed and confirmed a chapter 11 plan in the

underlying     bankruptcy      case.        The     defendant,      FirstService

Residential of Florida, Inc. (“FirstService” or “Defendant”), is

a property management company that provided management services to

Jade Winds from some time in 2007 until late 2014.

        FirstService filed a proof of claim in the underlying chapter

11 case for $156,796.21.       The complaint in this proceeding objects

to FirstService’s claim and asserts affirmative claims against

FirstService for breach of contract, gross negligence, breach of

fiduciary     duty,   and      negligent      retention      and    supervision.

FirstService seeks summary judgment on all counts in its Motion

for Summary Judgment and Incorporated Memorandum of Law (the

“Motion”) [DE #143].

        The Court conducted a hearing on the Motion on February 22,

2019.     The Court has reviewed the record, including the Motion,

FirstService’s Statement of Undisputed Material Facts [DE# 142],

Plaintiff Jade Winds’ Response to FirstService’s Statement of

Material Facts (the “Facts Response”) [DE# 161], Jade Winds’

Memorandum in Opposition to FirstService’s Motion for Summary

Judgment (“Jade Winds’ Response”) [DE# 162], FirstService’s Reply

in Support of its Statement of Undisputed Material Facts [DE# 166]

and FirstService’s Reply Memorandum in Support of Its Motion for

Summary Judgment [DE# 167], and the numerous exhibits attached to

the above-described filings.           The Court has also considered the

                                        2
           Case 17-01393-RAM     Doc 170     Filed 03/25/19   Page 3 of 16



arguments of counsel presented at the February 22nd hearing and

reviewed applicable law.

     For the reasons that follow, the Motion is denied.

                 Record Evidence and Status of Discovery

     In part, the Motion relies on the alleged absence of record

evidence to support several of the allegations in the Complaint.

In addition, the Motion argues that all of the counts in the

Complaint, other than the breach of contract count, fail as a

matter of law.

     Turning first to the argument that several allegations of the

Complaint    are   not    supported     by   record    evidence,      the     Court’s

decision    to   deny    the   Motion   rests     largely     on   the   status    of

discovery.

     The Defendant filed its Motion prior to the conclusion of

fact discovery.     The parties had exchanged documents, but they had

not taken any depositions or exchanged expert reports.                       Although

a summary judgment ruling generally is disfavored under these

circumstances, an open discovery deadline is not, in and of itself,

cause to defer consideration of a well-pled motion for summary

judgment. See Snook v. Trust Company of Georgia Bank of Savannah,

859 F.2d 865, 870-71 (11th Cir. 1988); Urquilla-Diaz v. Kaplan

University, 780 F.3d 1039, 1063 (11th Cir. 2015).                   However, if a

respondent articulates, with specificity, the additional facts




                                         3
            Case 17-01393-RAM    Doc 170   Filed 03/25/19    Page 4 of 16



that it seeks to establish through further discovery, a summary

judgment ruling would be premature. Id.

       Here, the Court finds that the Plaintiff is entitled to take

further discovery in support of its allegations.                      Although the

Plaintiff did not file affidavits in opposition to the Motion, it

provided interrogatory answers referencing documents that have

been   produced      relevant   to   various    allegations.           Jade   Winds

Association, Inc.’s Response to FirstService Interrogatories [DE#

81-4].      Moreover, Plaintiff has identified witnesses that it

intends     to   depose   and   articulated    material       areas    of   inquiry

relevant to various allegations in the Complaint [Facts Response,

DE# 161, paras. 8-9, 10, 13, 17-18, 23, 40-41, 43-44,52, 56, 59-

60, 62, 64, 67, 73-74, 77, 84, 90, 95, 98].                 Witnesses identified

in the Facts Response include Donna Mantin, Santiago Perez, Ana

Costales         (regarding     accounting      services),          Gary      Pyott

(FirstService’s President), Lauren Van Barclum (a FirstService

employee), a representative of Gonzalez Engineers, Emilio Castro,

or another representative of E.C. & Associates, Inc., and a

representative of Americus Construction Group, Inc.

                     Legal Issues Raised in the Motion

       A.   The Limitation of Liability Clause in the Contract

       The Defendant argues that a limitation of liability clause in

the contract precludes the Plaintiff from recovering damages if

any party other than the Defendant was involved in the acts or

                                       4
           Case 17-01393-RAM   Doc 170   Filed 03/25/19    Page 5 of 16



omissions that caused the damage.           Specifically, the Defendant

relies on the following provision, which, in pertinent part,

provides as follows:

             [FirstService] shall not be liable to the
             Association ... for any injury, loss or damage
             to person or property unless caused solely by
             [FirstService’s] own gross negligence or
             willful misconduct or arising solely out of a
             material breach of this Contract.

Association Management Contract (the “Contract”) [DE# 1, p. 24]

(emphasis added).

        The Court rejects the Defendant’s interpretation of this

provision.      “Public   policy   disfavors      exculpatory       contracts.”

Sanislo v. Give Kids the World, Inc., 157 So.3d 256, 260 (Fla.

2015)    (collecting   cases).     Nevertheless,          exculpatory     clauses

generally are enforceable if drafted unambiguously. Id. at 260-

61.     “Exculpatory clauses are unambiguous and enforceable where

the intention to be relieved from liability was made clear and

unequivocal and the wording was so clear and understandable that

an ordinary and knowledgeable person will know what he or she is

contracting away.” Id. (citations omitted).

        The Contract is a management contract drafted by the Defendant

that includes supervisory obligations and obligations to retain

vendors to provide services to the Plaintiff association.                 If this

provision exculpated the Defendant simply because the damage or

loss involved acts or omissions by others, it would render illusory



                                     5
         Case 17-01393-RAM       Doc 170    Filed 03/25/19    Page 6 of 16



significant portions of the Contract.             Therefore, the Court adopts

the Plaintiff’s interpretation of this clause and finds that the

Plaintiff may recover damages stemming from acts caused by or

arising solely out of the Defendant’s breach of contract or

tortious conduct even if there were third parties involved.

                            B.    The Tort Claims

     The Plaintiff is prosecuting three tort causes of action

against the Defendant, namely (i) gross negligence, (ii) breach of

fiduciary duty, and (iii) negligent retention and supervision.

The Defendant seeks summary judgment on all three tort causes of

action   for   failure   to      establish    a    duty      independent     of   the

Defendant’s contractual obligations.              Generally, the independent

tort doctrine bars actions sounding in tort between parties who

are in contractual privity where the plaintiff cannot articulate

a tort cause of action wholly independent of a breach of contract

claim.

     Although the general rule sounds simple enough, the reference

to   gross     negligence        in   the      Contract        and     conflicting

interpretations of the Florida Supreme Court’s Tiara Condo opinion

complicate the issue. Tiara Condominium Association, Inc. v. Marsh

& McLennan Companies, Inc. (“Tiara Condo”) is the seminal iteration

of Florida law on the economic loss rule and independent tort

doctrine. 110 So. 3d 399 (Fla. 2013).             In Tiara Condo, the Florida

Supreme Court held that the economic loss rule is limited to

                                       6
         Case 17-01393-RAM   Doc 170   Filed 03/25/19   Page 7 of 16



products liability cases, Id. at 400, but did not disturb the

status quo with regards to the independent tort doctrine.                As

Justice Pariente explains in her concurring opinion, to bring a

valid tort claim, a party to a contract must still “demonstrate

that all of the required elements for the [tort] cause of action

are satisfied, including that the tort is independent of any breach

of contract claim.” Id. at 408 (citations omitted).

     Courts, including the Eleventh Circuit Court of Appeals, have

struggled to ferret out of Tiara Condo a clear standard for

application of the independent tort doctrine under Florida law.

See, e.g., Surety Bank v. Dunbar Armored, Inc., No. 14-81368-CIV,

2015 WL 845590, *5 (S.D. Fla. Feb. 25, 2015) (quoting Lamm v. State

Street Bank & Trust, 749 F.3d 938, 947 (11th Cir. 2014), for the

proposition that the “exact contours” of Florida’s independent

tort doctrine “are still unclear” post-Tiara Condo).              Generally,

to prove negligence, the Plaintiff would have to prove that the

Defendant owed the Plaintiff a duty to use reasonable care in the

management of the condominium’s common areas and affairs and that

such duty was owed independently of any obligations assumed under

the Contract.   However, in this case, the Contract contemplates

tort causes of action by expressly excluding gross negligence

claims from the provision limiting the Defendant’s liability.            In

short, the Defendant expressly agreed that it would be liable for

its “own gross negligence.”

                                   7
           Case 17-01393-RAM   Doc 170     Filed 03/25/19   Page 8 of 16



      In Tiara Condo, the Florida Supreme Court explained that the

economic loss rule

      is designed to prevent parties to a contract from
      circumventing the allocation of losses set forth in the
      contract by bringing an action for economic loss in tort.
      When the parties are in privity, contract principles are
      generally more appropriate for determining remedies for
      consequential damages that the parties have, or could
      have, addressed through their contractual agreement.
      Accordingly, courts have held that a tort action is
      barred where a defendant has not committed a breach of
      duty apart from a breach of contract.

Tiara Condo at 402 (emphasis added) (internal citations omitted).

Although the excerpt above begins as a discussion of the origins

of   the   economic   loss   rule,   the    excerpt    ends    with   a    general

description of the independent tort doctrine and, thus, is relevant

here.1     As aptly described in Jade Winds’ Response and discussed

more fully below, “in the language of Tiara Condo, the tort claims

do not ‘circumvent[] the allocation of losses set forth in the

contract,’ 110 So. 3d at 402, but conform to them.” [DE #162,

p.12].




1See also Tiara Condominium Association, Inc. v. Marsh, USA, Inc.,
991 F. Supp. 2d 1271, 1279 (S.D. Fla. 2014) (“Arguably, Florida’s
‘independent tort rule’ is but a preliminary version, or simple
predecessor, of what later became known as the ‘contractual privity
economic loss rule’ – a rule which similarly posits, ‘[A] tort
action is barred where a defendant has not committed a breach of
duty apart from a breach of contract.’” (quoting Tiara Condo at
402) (additional citations omitted)).

                                      8
            Case 17-01393-RAM   Doc 170      Filed 03/25/19    Page 9 of 16



      Gross Negligence

      The Contract’s allocation of losses is clear in at least one

respect: The Contract contemplates liability for gross negligence.

Any other interpretation would ignore the plain language of the

Contract and render meaningless the words “own gross negligence.”

The parties have decidedly different views on the parameters of

the gross negligence exception.             The Defendant argues that it may

be   held     liable   solely     for     gross     negligence       in   executing

extracontractual duties.        The Plaintiff argues that the exception

must also encompass the Defendant’s gross negligence in executing

its contractual obligations.

      The Court finds guidance in Lamm v. State Street Bank and

Trust, 749 F.3d 938 (11th Cir. 2014). In its opinion, the Eleventh

Circuit suggests that post-Tiara Condo, a breach of contract can

be considered negligence when “combined with some other conduct

amounting to an independent tort,” and where, as here, the contract

“specifically left open the possibility that [a defendant] could

be   liable   for   losses   caused     by    its   negligence.”       Id.    at   948

(citations     omitted).     In    view      of   what   the    Eleventh      Circuit

described as the “somewhat unsettled law” in this area, Id., and

the explicit assumption of tort liability in this case, the Court

finds that the Defendant may be held liable if its conduct in

executing its contractual obligations was grossly negligent.




                                        9
           Case 17-01393-RAM     Doc 170    Filed 03/25/19    Page 10 of 16



     The Court also finds that the Plaintiff’s gross negligence

claim survives the Defendant’s Motion because the Defendant owed

the Plaintiff an extracontractual duty of care as a matter of

Florida law.     In addition to the Florida statutory duty impressed

on the Defendant to “discharge duties performed on behalf of the

association . . . with care,” Fla. Stat. § 468.4334 (emphasis

added), the responsibilities assumed by the Defendant created a

foreseeable zone of risk.          Thus, a duty arises in this case by

legislative     enactment,       the   Court’s      interpretation        of    that

enactment,    and   the    Defendant’s       conduct.        See   National    Title

Insurance Company v. Lakeshore 1 Condominium Association, Inc.,

691 So. 2d 1104, 1106-07 (Fla. 3d DCA 1997) (identifying the

sources of tort duty under Florida common law and finding that a

condominium association owes owners and mortgagees a duty of

reasonable care in managing disbursement of insurance proceeds).

     In sum, to establish tort liability in this proceeding, the

Plaintiff cannot rely only on a failure-to-perform argument, which

would support a breach of contract claim, but rather must establish

that the Defendant failed to exercise reasonable care in performing

under the Contract, and that its failures were grossly negligent.

     Breach of Fiduciary Duty

     The    Defendant     owes   the   Plaintiff      fiduciary      duties    under

Florida law. Florida Statute § 468.4334, cited earlier, is entitled

“Professional practice standards and liability.”                      The statute

                                       10
           Case 17-01393-RAM   Doc 170     Filed 03/25/19   Page 11 of 16



imposes specific obligations on community association management

firms like the Defendant and reads, in pertinent part, as follows:

     [A] community association management firm is deemed to
     act as agent on behalf of a community association as
     principal within the scope of authority authorized by a
     written contract or under this chapter. . . . [A]
     community association management firm shall discharge
     duties performed on behalf of the association as
     authorized by this chapter loyally, skillfully, and
     diligently; dealing honestly and fairly; in good faith;
     with care and full disclosure to the community
     association; accounting for all funds; and not charging
     unreasonable or excessive fees.

     Fla. Stat. § 468.4334(1).

     The      Contract     includes         provisions         recognizing   a

principal/agent relationship, which traditionally is fiduciary.

See Contract, §§ 3.4, 3.6, 3.15; see also F.D.I.C. v. Floridian

Title Group, Inc., 972 F. Supp. 2d 1289, 1297 (S.D. Fla. 2013)

(The relationship between a principal and an agent is fiduciary

and “[t]ypically” imposes on an agent “a duty to disclose to a

principal all material facts relevant to the agency” (citations

omitted)).     However, contractual acknowledgement of a fiduciary

relationship does not bar pursuit of an independent breach of

fiduciary duty claim. See Stone Invest Dakota LLC v. De Bastos,

No. 15-61406-CIV-DIMITROULEAS, 2015 WL 6997979, *3 (S.D. Fla. Nov.

12, 2015) (citing Invo Florida, Inc. v. Somerset Venturer, Inc.,

751 So. 2d 1263, 1267 (Fla. 3d DCA 2000) (“The economic loss rule

has not abolished the cause of action for breach of fiduciary duty,

even if there is an underlying oral or written contract.”).

                                      11
        Case 17-01393-RAM   Doc 170    Filed 03/25/19   Page 12 of 16



Rather, the Contract corroborates what has been alleged by the

Plaintiff, which is that the Defendant agreed to advise, counsel

and protect the Plaintiff [Response, DE #162, pp.16-17].                If the

Plaintiff depended on the Defendant’s advice and protection, the

Defendant owed the Plaintiff the duties of a fiduciary under

Florida common law. Id. (“Where confidence is reposed by the weaker

party and a trust accepted by the other,” there exists a fiduciary

relationship under Florida law. (citation omitted)).

     At this stage in the litigation, the Plaintiff has not had a

sufficient opportunity to develop the record with regards to its

dependence on the Defendant, the Defendant’s alleged breach(es),

or the damages sustained as a result of the Defendant’s alleged

breaches.   Therefore, under the legal standards for proving a

breach of fiduciary duty claim, summary judgment is premature.

     Negligent Retention and Supervision

     Count IV of the Complaint alleges that the Defendant was

negligent in supervising and retaining employees.              Based on the

Court’s earlier discussion of the independent tort doctrine and

the exculpatory provisions in the Contract, the Court concludes

that this count also survives summary judgment. See also Storm v.

Town of Ponce Inlet, 866 So. 2d 713, 716-17 (Fla. 5th DCA 2004)

(citing cases for the proposition that Florida long has recognized

a common-law duty to exercise reasonable care in the retention or

supervision of an employee).          The fact that the Defendant’s

                                  12
           Case 17-01393-RAM     Doc 170       Filed 03/25/19    Page 13 of 16



Contract obligations included retention and supervision does not

preclude    the    assertion     of   a   tort      claim       arising   out    of   the

performance of those duties.

       At the February 22nd hearing, the Court raised the issue of

whether the Plaintiff would be required to prove gross negligence

in    connection    with   the   Defendant’s         retention      and   supervision

duties.    The Court is not ruling on this issue now because it was

not briefed.       However, as stated at the hearing, it does appear to

the Court that the exculpatory language in paragraph 9 of the

Contract would apply to the allegations in this count and require

proof of gross negligence.

     Defendant’s Alternative Request for Partial Summary Judgment

       Fed. R. Civ. P. 56(g), applicable here pursuant to Fed. R.

Bankr. P. 7056, provides that “[i]f the court does not grant all

of the relief requested by the motion, it may enter an order

stating any material fact – including an item of damages or other

relief – that is not genuinely in dispute and treating the fact as

established in the case.”         The Defendant requests partial summary

judgment establishing that it bears no liability for any alleged

damages sustained in connection with the following activities: (i)

bookkeeping, (ii) the 40-year recertification, (iii) construction,

generally, (iv) parking systems, (v) election of board members,

(vi) amendments to corporate documents, and (vii) litigation or

other adversarial action against residents.                       In support of its

                                          13
           Case 17-01393-RAM     Doc 170     Filed 03/25/19   Page 14 of 16



request, the Defendant argues, inter alia, that other persons were

involved in the provision of services, the Defendant neither

provided nor agreed to provide the services, specific limitations

of liability in the Contract release the Defendant, and the

Plaintiff was the ultimate decision-maker or otherwise caused or

contributed to the injuries alleged.

       Earlier in this Order, the Court concluded that Defendant’s

liability is not eliminated if other parties were involved in the

activities at issue in the Complaint.             This conclusion defeats, in

large part, the Defendant’s argument for summary judgment on the

seven above-listed categories of alleged mismanagement.                         Simply

stated,    the    fact   that   vendors,     contractors,       accountants,         and

attorneys all had a hand in the activities does not defeat these

categories of alleged wrongdoing as a matter of law.                      As to the

other arguments for partial summary judgment on the above-listed

categories of allegations, the Court finds that at this stage in

the discovery process, summary judgment is premature.

       The Defendant also seeks partial summary judgment on several

categories of damages claimed by the Plaintiff, which the Defendant

classified as follows: (i) chapter 11 bankruptcy costs, (ii) cash-

only parking system and scrap metal disposal, (iii) foreclosed

unit   lease      revenue,    (iv)   40-year     certification,       (v)      amounts

relating     to    increase     bank   loan      cost,    (vi)     fees       paid    to




                                        14
           Case 17-01393-RAM          Doc 170    Filed 03/25/19    Page 15 of 16



FirstService, (vii) amounts relating to Miriam Joel litigation,

(viii) administrative fines, and (ix) punitive damages.

        Most    significantly,        the   Defendant       seeks      partial     summary

judgment on Plaintiff’s request for punitive damages.                          Defendant

argues first that Florida law does not permit recovery of punitive

damages for breach of contract claims.                       That point is clear.

However,       as   discussed     earlier,       the   Court      is   denying     summary

judgment       on   the   tort    claims.          Without        awaiting   additional

discovery, it is too early for the Court to conclude that the

Plaintiff will be unable to prove that the Defendant was grossly

negligent      or   engaged      in    intentional      misconduct       sufficient    to

support an award of punitive damages under Florida law.

        The Court is also denying partial summary judgment on the

other categories of damages and will allow the Plaintiff to develop

the factual record further through discovery and to present its

expert report on damages.              That said, the Court does observe that

certain categories of damages may be difficult to prove, including,

in particular, Plaintiff’s claim that the Defendant should be

liable for the alleged $3,100,000 in special assessments imposed

on the unit owners in connection with the Plaintiff’s chapter 11

case.    Moreover, even if the Plaintiff prevails on one or more of

the counts of the Complaint, it will be difficult for the Plaintiff

to prove that all of the compensation paid to the Defendant during

its tenure as the Plaintiff’s manager, approximately $1.3 million,

                                            15
          Case 17-01393-RAM   Doc 170     Filed 03/25/19   Page 16 of 16



would be a separate category of damages.              Nevertheless, at this

stage of the proceeding, the Court finds it premature to strike

any of the damage claims.

       Although the Court is denying the Motion, the process has

been   useful.     The   Defendant      has    compiled      and   presented    a

comprehensive    statement    of   facts    and   supporting       documents   to

support its defenses, the Plaintiff has responded to each of the

factual statements and identified witnesses it needs to depose,

and the relevant legal issues have been briefed and analyzed by

the Court.      All of this should help this case move forward to

settlement or trial.     But, for the above-stated reasons, it is –

       ORDERED that the Motion is denied.

                                     ###

COPIES TO:

Kristopher E. Pearson, Esq.
Daniel Blonsky, Esq.




                                     16
